12‐4224‐cr 
     United States v. Fusco 
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  21st  day  of  March,  two  thousand 
 4   fourteen. 
 5    
 6          PRESENT:  CHESTER J. STRAUB, 
 7                           ROBERT D. SACK, 
 8                           RAYMOND J. LOHIER, JR., 
 9                                           Circuit Judges. 
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11          UNITED STATES OF AMERICA, 
12           
13                                           Appellee, 
14                                    
15                                   v.                                         No. 12‐4224‐cr 
16                                                                                 
17          EMILIO FUSCO, 
18           
19                                   Defendant‐Appellant. 
20          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21           

     
       The Clerk of the Court is directed to amend the caption of this case as set forth 
     above. 
                                                1
 1         FOR APPELLANT:                   STEPHEN N. PREZIOSI, New York, NY.   
 2          
 3         FOR APPELLEE:                    DANIEL S. GOLDMAN, Assistant United 
 4                                          States Attorney (Negar Tekeei and Justin 
 5                                          Anderson, Assistant United States 
 6                                          Attorneys, on the brief), for Preet Bharara,  
 7                                          United States Attorney for the Southern 
 8                                          District of New York, New York, NY. 
 9          
10         Appeal from a judgment of the United States District Court for the 
11   Southern District of New York (P. Kevin Castel, Judge). 
12         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
13   AND DECREED that the judgment of the District Court is AFFIRMED. 
14         Emilio Fusco appeals from the District Court’s judgment of conviction 
15   entered on October 18, 2012.  Following his extradition from Italy and a jury trial, 
16   Fusco was convicted of a racketeering conspiracy in violation of 18 U.S.C. 
17   § 1962(d), an extortion conspiracy in violation of 18 U.S.C. § 1951, and interstate 
18   travel in aid of racketeering in violation of 18 U.S.C. § 1952.  The jury acquitted 
19   Fusco of a substantive Racketeer Influenced and Corrupt Organizations Act 
20   (“RICO”) charge, finding that the Government had not proven his guilt with 
21   respect to the predicate acts of murder and conspiracy to murder Adolfo Bruno 
22   and Gary Westerman or extortion and conspiracy to extort James Santaniello.  
23   The jury also acquitted Fusco of extortion.  The District Court sentenced Fusco 
24   principally to 300 months’ imprisonment, relying in part on its finding by a 
25   preponderance of the evidence that Fusco participated in the conspiracies to 
26   murder Bruno and Westerman.  
27         On appeal, Fusco argues that (1) his prosecution and sentencing violated 
28   the Extradition Treaty between the Government of the United States and the 
29   Government of the Italian Republic (“Extradition Treaty”) and the rule of 

                                               2
 1   specialty, (2) the District Court improperly considered acquitted conduct in 
 2   determining his sentence, (3) the District Court constructively amended the 
 3   indictment, (4) the evidence was insufficient for a conviction, (5) the indictment 
 4   was multiplicitous, and (6) trial counsel was constitutionally ineffective.  We 
 5   assume the parties’ familiarity with the facts and record of the prior proceedings, 
 6   to which we refer only as necessary to explain our decision to affirm. 
 7         Fusco argues that he was prosecuted and sentenced for the crime of 
 8   homicide, a crime punishable by death, in violation of the Extradition Treaty as 
 9   well as the rule of specialty.1  See generally United States v. Baez, 349 F.3d 90, 92 
10   (2d Cir. 2003) (“Based on international comity, the principle of speciality 
11   generally requires a country seeking extradition to adhere to any limitations 
12   placed on prosecution by the surrendering country.”).  We reject his argument 
13   because, as the indictment and judgment make clear, Fusco was neither 
14   prosecuted nor sentenced for the crime of homicide.  Instead, as the Italian 
15   Supreme Court of Cassation explained, “[Fusco’s] participation in homicides 
16   [was] placed under such a heading solely as a manifestation of racketeering 
17   activity committed by Fusco in his role as co‐conspirator.”  Moreover, the District 
18   Court sentenced Fusco for the racketeering charge with the murders as predicate 
19   acts, not for the separate crimes of homicide.  See Witte v. United States, 515 U.S. 
20   389, 399 (1995) (holding, in double jeopardy context, that the “use of evidence of 
21   related criminal conduct to enhance a defendant’s sentence for a separate crime 
22   within the authorized statutory limits does not constitute punishment for that 


     1   We need not resolve whether Fusco has prudential standing to challenge his 
     prosecution and sentencing on the grounds that they violate the terms of the 
     Extradition Treaty or the rule of specialty, because his argument plainly fails on 
     the merits.  See United States v. Cuevas, 496 F.3d 256, 262 (2d Cir. 2007).  
                                               3
 1   conduct”).  Accordingly, we conclude that Fusco’s prosecution and sentencing 
 2   did not violate the Extradition Treaty or the rule of specialty. 
 3         Nor did the District Court’s consideration of the murders at sentencing 
 4   violate the requirement that “any fact that increases the penalty for a crime 
 5   beyond the prescribed statutory maximum must be submitted to a jury, and 
 6   proved beyond a reasonable doubt.”  Apprendi v. New Jersey, 530 U.S. 466, 490 
 7   (2000).  The District Court’s judicial factfinding with respect to the murders did 
 8   not increase the prescribed 45‐year statutory maximum for the convicted crimes, 
 9   and therefore does not implicate Apprendi or its progeny.  See United States v. 
10   Norris, 281 F.3d 357, 359 (2d Cir. 2002). 
11         Fusco also argues that the District Court constructively amended the 
12   indictment with respect to count five—interstate travel in aid of racketeering—by 
13   including jury instructions related to 18 U.S.C. § 1952(a)(2), a subsection not 
14   included in the indictment, in addition to instructions related to § 1952(a)(1) and 
15   § 1952(a)(3), which were included in the indictment.  “To prevail on a 
16   constructive amendment claim, a defendant must demonstrate that . . . there is a 
17   substantial likelihood that the defendant may have been convicted of an offense 
18   other than that charged in the indictment.”  United States v. D’Amelio, 683 F.3d 
19   412, 416 (2d Cir. 2012) (quotation marks omitted).  The evidence at trial 
20   supported Fusco’s interstate travel conviction based on § 1952(a)(1) or 
21   § 1952(a)(3), intent to distribute the proceeds of or to promote, manage, establish, 
22   carry on and facilitate gambling and extortion.  By contrast, as shown by Fusco’s 
23   acquittal of the substantive RICO charge and its predicate murder acts, the 
24   evidence did not support a conviction based on § 1952(a)(2), intent to commit a 
25   crime of violence.  Accordingly, Fusco has failed to demonstrate a “substantial 


                                                  4
 1   likelihood” that the jury relied on § 1952(a)(2) rather than § 1952(a)(1) or 
 2   § 1952(a)(3) in convicting him of interstate travel in aid of racketeering. 
 3         We also reject Fusco’s contention that the evidence was insufficient to 
 4   convict him of interstate travel in aid of racketeering.  “A defendant bears a 
 5   heavy burden in seeking to overturn a conviction on grounds that the evidence 
 6   was insufficient.”  United States v. Cruz, 363 F.3d 187, 197 (2d Cir. 2004).  
 7   Viewing the evidence in the light most favorable to the Government, a rational 
 8   juror could have concluded from the testimony of Anthony Arillota, a 
 9   cooperating witness who described the extortion conspiracy, that Fusco engaged 
10   in interstate travel between Massachusetts and New York in aid of racketeering. 
11         Fusco’s argument that the RICO conspiracy and the interstate travel in aid 
12   of racketeering counts are multiplicitous is also meritless.  Although the former 
13   count includes interstate travel in aid of racketeering as a predicate act, 
14   “the law permits a defendant to be prosecuted—either simultaneously or at 
15   separate times—for both substantive racketeering and the predicate crimes 
16   evidencing the pattern of racketeering.”  United States v. Basciano, 599 F.3d 184, 
17   205 (2d Cir. 2010). 
18         Finally, Fusco argues that his trial counsel was constitutionally ineffective 
19   for not raising the extradition, constructive amendment, and multiplicity 
20   arguments before the District Court.  We have “entertained ineffective assistance 
21   claims for the first time on direct appeal when their resolution is beyond any 
22   doubt or to do so would be in the interest of justice.”  United States v. Khedr, 343 
23   F.3d 96, 100 (2d Cir. 2003) (quotation marks omitted).  Because the arguments 
24   identified by Fusco are meritless, it is “beyond any doubt” that Fusco’s trial 
25   counsel was not constitutionally ineffective for failing to raise them.  United 
26   States v. Regalado, 518 F.3d 143, 149 n.3 (2d Cir. 2008). 

                                               5
1         We have considered Fusco’s remaining arguments and conclude that they 
2   are without merit or abandoned.  For the foregoing reasons, the judgment of the 
3   District Court is AFFIRMED. 
4                                        FOR THE COURT:                        
5                                        Catherine O=Hagan Wolfe, Clerk of Court 
6          




                                           6